Opinion issued June 3, 2004












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00371-CR
          01-03-00372-CR
____________

ESTEBAN AGUINAGA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause Nos. 924324 and 924323




MEMORANDUM  OPINION
               Appellant, Esteban Aguinaga, pleaded guilty to aggravated robbery and
aggravated sexual assault.  After preparation of a presentence investigation report, the
trial court assessed punishment at 35 years in each case to run concurrently.  We
affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the
appeals are without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds of
error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the record, and agree
that the appeals are without merit.
               We affirm the judgments of the trial court.

                                                     PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).